     Case: 1:18-cv-03559 Document #: 30 Filed: 01/09/19 Page 1 of 1 PageID #:146

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Cermak Produce, Inc.
                               Plaintiff,
v.                                                 Case No.: 1:18−cv−03559
                                                   Honorable Matthew F. Kennelly
George Dernis, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 9, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Telephone status
hearing held on 1/9/2019 with attorneys for both sides. The parties have finalized a
settlement agreement. A further status hearing is set for 1/23/2019 at 9:30 AM. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
